Citation Nr: 0608475	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Harold E. Martin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran had active service from November 1987 to December 
1991, with service in Southwest Asia from December 8, 1990, 
to May 7, 1991.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for PTSD.  In August 2005, 
this case was remanded by the Board so that a Travel Board 
hearing requested by the veteran could be conducted.  This 
hearing was held before the undersigned Veterans Law Judge at 
the RO in January 2006.

The Board notes that the veteran had also disagreed with the 
December 1999 denial of service connection for a low back 
disorder.  At her January 2006 hearing, she indicated that 
she wanted to present testimony about that issue at a hearing 
that would be scheduled later by the RO.  Therefore, 
consideration of that issue will be deferred until after the 
requested hearing is conducted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The veteran has asserted that she was sexually assaulted on 
numerous occasions while on active duty.  One incident 
involved a Sergeant [redacted], who had reportedly sexually 
propositioned her and another female soldier while on a 
routine laundry run.  She indicated that she had reported 
this incident, and that the offending individual had been 
subjected to a court martial.

At her January 2006 Travel Board hearing, the veteran 
submitted two statements from service comrades.  One of them 
was from her commanding officer, who recalled that she had 
reported the sexual assault, and that the individual involved 
had faced an Article 32 (pre-court-martial investigation) 
proceeding.  The second statement was from her immediate 
supervisor in service, who also recalled her reporting the 
assault in question.  He believed that the individual 
involved had faced sexual misconduct charges.  In fact, he 
stated that he had been a character witness for the veteran 
during the proceeding.  He stated that he could not recall 
what punishment was given to the accused, but he did remember 
that he did not think that the punishment was harsh enough.  

VA made an attempt to corroborate this incident in February 
2005, by requesting a search for any records pertaining to 
the criminal proceedings against the accused.  They had 
requested that a search be conducted in regard to a Sergeant 
[redacted].  In March 2005, the U.S. Army Crime Records Center 
responded that they had no records, based upon the 
information given.  However, the Center had been provided 
with the incorrect name of the individual involved (i.e., 
"[redacted]" vs. "[redacted]").  Because of this, the Board finds 
that the Center should be provided with the correct name and 
unit of the individual concerned and asked to conduct another 
search for any records of any proceedings under the Uniform 
Code of Military Justice conducted involving that individual.

The Board also notes that the veteran has never been examined 
by VA.  Given her past history of sexual abuse as a child and 
physical abuse as an adult, the Board finds that an 
examination which reviews all the records, to include her 
service medical records (which show references to "personal 
problems" and visits to the STD clinic), her hearing 
testimony, and the statements submitted by her service 
comrades, should be performed in order to determine the 
etiology of any diagnosed psychiatric disorders, to include 
PTSD.  The veteran is hereby advised of the importance of her 
reporting to any scheduled examination, and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The U.S. Army Crime Records Center, 
FOIA/PA Division, 6010 6th Street, Fort 
Belvoir, Virginia 22060-5585, should be 
contacted and requested to conduct a search 
for any records concerning investigative 
and/or criminal proceedings undertaken 
against a Sergeant [redacted], of the Headquarters 
and Headquarters Company (HHC), 7th Corps 
Support Group, between December 8, 1990, and 
May 7, 1991.  Any records found must be 
associated with the claims folder.  If no 
records are available, it should be so 
stated, in writing, for the record.

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims folder, 
to include the service medical records, the 
veteran's hearing testimony, and the records 
submitted at the hearing, should be provided 
to the examiner prior to the examination, and 
the examiner should indicate in the 
examination report that the records were so 
reviewed.

a.  A definitive diagnosis of any present 
psychiatric disorder(s) should be made.

b.  If PTSD is diagnosed, the examiner 
should discuss the relative contributions, 
if any, by the veteran's history of 
childhood sexual molestation, adult 
physical abuse, and the reported in-
service sexual traumas in the development 
of PTSD.

c.  The examiner should render an opinion 
as to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or less than likely (i.e., a probability 
of less than 50 percent) that any in-
service sexual trauma is the cause of any 
diagnosed PTSD.  A complete rationale for 
the opinion expressed must be provided.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection for PTSD must be 
readjudicated.  If the decision remains 
adverse to the appellant, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case (SSOC) and an opportunity to respond.  
The claims folder should then be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

